Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 1 of 23
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 2 of 23
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 3 of 23
Case 18-12241-CSS    Doc 1      Filed 10/05/18   Page 4 of 23




                    10/5/2018




                                                  10/5/2018
                  Case 18-12241-CSS               Doc 1       Filed 10/05/18         Page 5 of 23



                                                   ATTACHMENT 1

                   PENDING OR CONCURRENT BANKRUPTCY CASES FILED BY AFFILIATES

          On the date hereof, each of the affiliated entities listed below (including the debtor in this chapter 11 case)
filed a voluntary petition for relief under title 11 of the United States Code in the United States Bankruptcy Court for
the District of Delaware. A motion has been filed with the Court requesting that the chapter 11 cases of these entities
be jointly administered.

  Entity Name                                                   District      Date                 Case Number
                                                                District of
  Mattress Firm, Inc.                                           Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  1520 Sunrise Highway, LLC                                     Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  1800mattress.com, LLC                                         Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  1800mattress.com IP, LLC                                      Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  45 South York Associates LLC                                  Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  669 Sunrise Realty, LLC                                       Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  Acker Realty Holdings LLC                                     Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  American Internet Sales LLC                                   Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  Aramingo Avenue Associates LLC                                Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  Bethlehem Pike Realty, LLC                                    Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  CCP IV Holdings, LLC                                          Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  CCP IV SBS Holdings, LLC                                      Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  Craftsman Realty, LLC                                         Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  Custom Fundraising Solutions, LLC                             Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  CXV Holdings, LLC                                             Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  Dial Operations, LLC                                          Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  Hazlet Partners, LLC                                          Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  HMK Intermediate Holdings LLC                                 Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  HMK Mattress Holdings LLC                                     Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  Maggie's Enterprises, LLC                                     Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  Maple Shade Partners, LLC                                     Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  Mattress Discounters Group, LLC                               Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  Mattress Discounters IP LLC                                   Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  Mattress Discounters Operations LLC                           Delaware       October 5, 2018     Not Yet Assigned
                                                                District of
  Mattress Firm - Arizona, LLC                                  Delaware       October 5, 2018     Not Yet Assigned
                Case 18-12241-CSS      Doc 1       Filed 10/05/18        Page 6 of 23



Entity Name                                         District      Date              Case Number
                                                    District of
Mattress Giant Corporation                          Delaware      October 5, 2018   Not Yet Assigned
                                                    District of
Mattress Holdco, Inc.                               Delaware      October 5, 2018   Not Yet Assigned
                                                    District of
Mattress Holding Corp.                              Delaware      October 5, 2018   Not Yet Assigned
                                                    District of
MD Acquisition LLC                                  Delaware      October 5, 2018   Not Yet Assigned
                                                    District of
Robbinsville 7A Warehouse Group, LLC                Delaware      October 5, 2018   Not Yet Assigned
                                                    District of
Route 352 Management Partners, LLC                  Delaware      October 5, 2018   Not Yet Assigned
                                                    District of
Scranton Avenue Associates, LLC                     Delaware      October 5, 2018   Not Yet Assigned
                                                    District of
SINT, LLC                                           Delaware      October 5, 2018   Not Yet Assigned
                                                    District of
Sleep Country USA, LLC                              Delaware      October 5, 2018   Not Yet Assigned
                                                    District of
Sleepy's, LLC                                       Delaware      October 5, 2018   Not Yet Assigned
                                                    District of
South Oyster Bay Realty, LLC                        Delaware      October 5, 2018   Not Yet Assigned
                                                    District of
ST San Diego, LLC                                   Delaware      October 5, 2018   Not Yet Assigned
                                                    District of
The Mattress Venture, LLC                           Delaware      October 5, 2018   Not Yet Assigned
                                                    District of
The Sleep Train, Inc.                               Delaware      October 5, 2018   Not Yet Assigned
                                                    District of
Viewmont Drive Realty, LLC                          Delaware      October 5, 2018   Not Yet Assigned
                                                    District of
Whitehall Management Partners, LLC                  Delaware      October 5, 2018   Not Yet Assigned




                                               2
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 7 of 23
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 8 of 23
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 9 of 23
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 10 of 23
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 11 of 23
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 12 of 23
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 13 of 23
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 14 of 23
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 15 of 23
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 16 of 23
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 17 of 23
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 18 of 23
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 19 of 23




  10/5/2018
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 20 of 23
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 21 of 23




   10/5/2018
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 22 of 23
Case 18-12241-CSS   Doc 1   Filed 10/05/18   Page 23 of 23




  10/5/2018
